UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2170



WILLIAM LEE RICHARDSON, JR.,

                                            Plaintiff - Appellant,

          versus


SPRINT PCS,

                                             Defendant - Appellee.



                            No. 99-2171



WILLIAM LEE RICHARDSON, JR.,

                                            Plaintiff - Appellant,

          versus


AMERICA ONLINE,

                                             Defendant - Appellee.



                            No. 99-2172



WILLIAM LEE RICHARDSON, JR.,

                                            Plaintiff - Appellant,
          and


WILLIAM LEE RICHARDSON, SR.,

                                                       Plaintiff,

          versus


BELL ATLANTIC CORPORATION,

                                           Defendant - Appellee.



                             No. 99-2173



WILLIAM LEE RICHARDSON, JR.,

                                           Plaintiff - Appellant,

          versus


FIRST NATIONAL BANK OF MARYLAND,

                                           Defendant - Appellee.



                             No. 99-2174



WILLIAM LEE RICHARDSON, JR.,

                                           Plaintiff - Appellant,

          versus


ROSEMARIE RICHARDSON,

                                           Defendant - Appellee.


                                   2
Appeals from the United States District Court for the Northern Dis-
trict of West Virginia, at Martinsburg. W. Craig Broadwater, Dis-
trict Judge. (CA-99-7-3, CA-99-27-3, CA-99-30-3, CA-99-51-3, CA-
99-52-3)


Submitted:   October 12, 1999           Decided:   October 26, 1999


Before MURNAGHAN, LUTTIG, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Lee Richardson, Jr., Appellant Pro Se.     Reid Broughton,
Roanoke, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                3
PER CURIAM:

      William Lee Richardson, Jr., appeals the district court’s

orders dismissing his five actions for failure to state a claim or

meet jurisdictional requirements. We have reviewed the records and

the   district   court’s   opinions   and   find   no   reversible   error.

Accordingly, we affirm on the reasoning of the district court. See

Richardson v. Sprint PCS, No. CA-99-7-3; Richardson v. America

Online, No. CA-99-27-3; Richardson v. Bell Atlantic Corp., No. CA-

99-30-3; Richardson v. First Nat’l Bank of Md., No. CA-99-51-3; and

Richardson v. Richardson, No. CA-99-52-3 (N.D.W. Va. Aug. 17,

1999).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                 AFFIRMED




                                      4